Case 2:20-cv-12880-JMV-JSA Document 32 Filed 11/17/20 Page 1 of 1 PageID: 244




                                                  600 Third Avenue, 22nd Floor | New York, NY 10016-1915 | bsk.com

                                                                                          MONICA C. BARRETT
                                                                                              mbarrett@bsk.com
                                                                                               P: 646-253-2314
                                                                                               F: 646-253-2301
November 17, 2020

VIA ELECTRONIC FILING AND
FACSIMILE: 973-645-4549

Honorable Joseph A. Dickson, U.S.D.J.
U.S. District Court of New Jersey
Martin Luther King Building
U.S. Courthouse
50 Walnut Street
Newark, NJ 07101

Re:     Daniel D’Ambly v. St. Lawrence University et als.
        Docket No.: 2:20-CV-12880-JMV-JAD

Dear Judge Dickson:

       This law firm represents Defendant St. Lawrence University (“Defendant”) in the above-
referenced matter. Please accept this letter in lieu of a more formal application, on behalf of
Defendant, seeking the pro hac vice admission of Adam Mastroleo, Esq. of Bond, Schoeneck &
King, PLLC. In support of this application, enclosed please find the Declarations of Adam
Mastroleo and Monica C. Barrett.

       As per Your Honor’s judicial preferences, this application has been filed electronically and
faxed directly to chambers. If the foregoing meets with Your Honor’s approval, I respectfully
request that Your Honor sign and enter the enclosed Consent Order. I thank the Court for its
consideration of this request and remain available at the Court’s convenience to address any
questions or concerns.

Respectfully submitted,

BOND, SCHOENECK & KING, PLLC



Monica C. Barrett
Member

MCB/lh
cc: All counsel of record (by ECF)



11567267.1 11/17/2020
